Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment filed on 12/31/2020, in which claim 20 has been amended.  
Claims 1-23 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Attorney Justin King (703-639-0151 x100) on 01/12/2021.

Amendment of Claims (regarding the Amendment filed on 12/31/20): 
Claim 1 – amend lines 11-13 as follows: 
-- irradiating a laser onto the electrostatic protective layer when a defect is found in the display panel, such that a carbonization structure is formed in the electrostatic protective layer at a position corresponding to the defect; and a thickness of the carbonization structure is smaller than a thickness of the electrostatic protective layer. --

Claim 7 – amend lines 6-10 as follows: 
; and a carbonization structure having a thickness smaller than a thickness of the electrostatic protective layer; wherein the electrostatic protective layer includes an organic transparent conductive material layer having a thickness ranging from 1000 nm to 2500 nm; --

Claim 14 – amend lines 8-9 as follows: 
-- substrate and including a carbonization structure; and a thickness of the carbonization structure is smaller than a thickness of the electrostatic protective layer; a second substrate; --

Claim 20 – amend line 4 as follows: 
-- the black structure is located on between the first filter structure and the second --


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 14 is the inclusion of the limitation 
“…a thickness of the carbonization structure is smaller than a thickness of the electrostatic protective layer…”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 14. Claims 2-6 and 15-23 are allowed by virtue of their dependency.

“…an electrostatic protective layer disposed on the other surface of the first substrate; and a carbonization structure having a thickness smaller than a thickness of the electrostatic protective layer...”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 7. Claims 8-13 are allowed by virtue of their dependency.

Hong et al. CN 102116948, Suh et al. US 2010/0040805 and Oh et al. US 2011/0228189 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871